Citation Nr: 1226109	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO. 08-07 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1995 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's petition to reopen his claim for service connection for a back disability. 

A review of the Virtual VA paperless claims processing system reveals VA treatment records not currently associated with his claims file. Further, review of these records has not been noted by the RO in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Because the Veteran's claim is being reopened and remanded, there is no prejudice to him in the Board's adjudication of this claim. 

In September 2009 and December 2011 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development. 

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence associated with the claims file since January 2005 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability. 


CONCLUSION OF LAW

Evidence received since the January 2005 rating decision that denied service connection for a back disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Petition to Reopen a Claim for Service Connection for a Back Disability

In January 2005, the RO denied the Veteran's claim for service connection for a low back disability on the basis that no new and material evidence had been submitted. He did not submit a notice of disagreement and the rating decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2011). 

The Veteran's claim for service connection for a back disability was initially denied in a June 1999 rating decision on the basis that he did not have a back disability. 

Under 38 U.S.C.A. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim. King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions). However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence. See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992). Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply. Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

At the time of the January 2005 denial, the record consisted of service treatment records (STRs), private medical records, and lay statements. Subsequently, additional private treatment records and lay statements were received. VA treatment records were made available through Virtual VA. All of the lay statements and VA treatment records were new, as were some of the private medical records. A February 2008 private treatment shows that the Veteran went to the emergency room with back pain and was diagnosed with lumbar strain. This record is material because it relates to the reason his claim was previously denied: that he had not been diagnosed with a back disability. 

Reopening of the Veteran's the claim for service connection for a back disability based on the receipt of new and material evidence is therefore warranted. Shade v. Shinseki, 24 Vet. App. 110 (2011)(holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).


ORDER

New and material evidence having been received, the claim for service connection for a back disability is reopened; the appeal is granted to this extent only.


REMAND

The record is not ready for appellate review of the issue on appeal. The following further development is required. 

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id., at 83. 

In February 2008, the Veteran was diagnosed with lumbar strain, satisfying the first element set forth in McLendon. His STRs note that in December 1997, he was in a motor vehicle accident and he complained of low back pain afterwards. In his April 1999 separation examination report of medical history, the Veteran answered "yes" to the question of whether he had recurrent back pain or any back injury. At his separation examination, the physician found his spine was abnormal and noted that he had decreased range of motion and pain on palpation. His STRs show that there was an in service occurrence of symptoms of a back problem. 

In May 2004 the Veteran's wife stated that the Veteran has continuously complained of back pain since 1998, when he was in the military. The Veteran's wife is competent to report observable symptoms such as back pain. Layno v. Brown, 6 Vet. App. 465 (1994). Further, she made a similar assertion in May 2011 and there is no reason to find her statements, which are consistent with the Veteran's, to be not credible. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). This assertion of continuity of symptoms indicates that they may be associated with his period of military service. 

However, the Board does not have sufficient evidence to decide the Veteran's claim. In addition to report of back pain on separation, there are private records showing that he was in a post-service motor vehicle accident in November 1999. Although the Veteran underwent VA general medical examinations in April 1999 and July 2007 and a neurological examination in February 2004, they took place prior to his diagnosis of low back strain. The Board is unable to determine from the record whether the Veteran has a current disability and whether it was caused or aggravated by his military service. Thus, a VA examination is required. McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). 

On remand, the RO should review the Veteran's VA treatment records currently available in Virtual VA. 

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. Review the claims file and ensure the development action has been conducted and completed. Then, schedule the Veteran for an examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran has a back disability that had its onset or was aggravated during active service or manifested to a compensable degree within one year of active service, or is otherwise related to any incident of service. 

The following considerations will govern the opinion:

* The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

* The examiner will be advised that the purpose of the examination is to ascertain whether the Veteran has a back disability as a result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

* The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

* With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

1) A January 1998 STR describing a December 1997 motor vehicle accident after which the Veteran complained of low back pain. 

2) The Veteran's April 1999 report of medical history and separation examination noting back pain.

3) Private medical records documenting his treatment after a November 1999 motor vehicle accident. 

4) May 2004 and May 2011 statements from the Veteran's wife wherein she states that the Veteran has had back pain continuously since he was in the military.

5) The reports of the Veteran's April 1999, February 2004, and February 2007 VA examinations. 

* The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

* The examiner must provide an opinion as to whether the Veteran has a back disability. All appropriate diagnoses must be specified. If a back disability is diagnosed, the examiner must provide an opinion as to whether it began during active service, is related to any incident of service, or began within one year after discharge from active service. 

* The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

* If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3. After the above has been completed, the RO must review the claims file, including electronic records in Virtual VA, and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. As part of the readjudication, the RO must review the Veteran's VA treatment records available in Virtual VA. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


